MEMORANDUM **
California state prisoner Cardell Van Mathis appeals pro se the district court’s judgment dismissing without leave to *654amend his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights by opening his legal mail outside his presence and disclosing its contents to the defendants in another one of Mathis’s pending civil actions. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we reverse in part, vacate in part, and remand.
Because Mathis may be able to spell out a claim, we reverse the district court’s denial of leave to amend, and also vacate the district court’s determination on qualified immunity. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
Each party shall bear its own costs on appeal.
REVERSED IN PART, VACATED IN PART, AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.